Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election with traverse filed 09/08/022 in response to the Office Action of 06/08/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-4, 6, 8-11 and 14, drawn to a method of treating a non-immunogenic cancer in a subject comprising administering to the subject a hydrogel matrix comprising a chemotherapeutic agent and a blockade inhibitor.
	Additionally, Applicant has elected a PD-1/PD-L1 blockade inhibitor as species of blockade inhibitor.

Claims 1-4, 6, 8-11, 14-17, 19, 21-25, 27 and 29-30 are pending in the application.  Claims 6, 8, 15-17, 19, 21-25, 27 and 29-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/022.

Claims 1-4, 9-11 and 14 are currently under prosecution.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed 06/08/2022 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	For the reasons set forth in the preceding Office action mailed 06/08/2022, the different inventions or different species thereof listed, as listed therein, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2. 
	Then, in light of the grounds of rejection of the claims directed to the elected invention that follow, it is apparent that although the inventions appear to be linked by a common concept, or special technical feature, namely the claimed a hydrogel matrix comprising a chemotherapeutic agent and a blockade inhibitor, because Zhao et al. (US 20170007696, published on 01/1/017) teach the hydrogel composition comprising a chemotherapeutic agent and immunotherapeutic agent (see entire document, e.g. claims 2, 25 and 30, [0013], [0016], [0089]), (and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of subject matter described by the prior art), this technical feature that appears to link the inventive concepts of the different inventions does not constitute a special technical feature as defined by PCT Rule 13.1, as it does not define a contribution over the prior art.

Priority
Applicant’s claim under 35 U.S.C. §§ 119(e) and 365(c) for benefit of the earlier filing date of application, is acknowledged.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naughton et al. (WO 2016176620, published on 3 November 2016, IDS).
	Claims 1-4 and 14 are herein drawn to a method of treating a non-immunogenic cancer in a subject comprising administering to the subject a hydrogel matrix comprising a chemotherapeutic agent and a blockade inhibitor.
	Naughton et al. teach a method of treating cancer comprises a composition containing ECM comprising a chemotherapeutic agent and an immunomodulatory agent (e.g. a PD-1 inhibitor); see entire document, e.g. abstract, [0019-0021], [0061], claims 1, 3-4 and 15. Naughton et al. teach ECM/microcarriers comprising hydrogel; see [0068], [0083], [0091].
	For claim 2, Naughton et al. teach that the chemotherapeutic agent includes gemcitabine; see [0186].
	For claims 3-4, Naughton et al. teach PD-1 inhibitor nivolumab; see [0175].
	For claim 14, Naughton et al. teach cancer includes melanoma, non-small cell lung cancer; see [0057-0058], claim 17.

9.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 20170007696, published on 01/1/017).
	Claims 1 and 14 are herein drawn to a method of treating a non-immunogenic cancer in a subject comprising administering to the subject a hydrogel matrix comprising a chemotherapeutic agent and a blockade inhibitor.
	Zhao et al. teach a method of treating cancer comprising: administering to a subject having a cancerous condition a therapeutically effective amount of the hydrogel composition comprising a chemotherapeutic agent and immunotherapeutic agent; see entire document, e.g. claims 2, 25 and 30, [0013], [0016], [0089].
	For claim 14, Naughton et al. teach cancer includes melanoma, renal cancer, and bladder cancer; see [0125].

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al. (WO 2016176620, published on 3 November 2016, IDS) in view of Gupta et al. (J. Am. Chem. Soc, 2014, 136: 14896-14902, IDS).
	Claims 9-11 are herein drawn to the method of claim 1, wherein the hydrogel matrix comprises a bioresponsive scaffold releases the chemotherapeutic and the blockade inhibitor into the tumor microenvironment upon exposure to factors within the microenvironment, wherein the hydrogel matrix comprises a reactive oxygen species (ROS) degradable hydrogel.
	The teachings of Naughton et al. have been set forth in the above rejection of claims 1-4 and 14 under 35 U.S.C. 102(a)(1).
	Naughton et al. do not teach the scaffold release as being bioresponsive wherein the release is into a microenvironment upon exposure to factors within the
microenvironment.
	However, these deficiencies are remedied by Gupta et al.
	Gupta et al. teach that a hydrogel that comprises a bioresponsive scaffold that releases a therapeutic agent, into the microenvironment upon exposure to factors within the microenvironment; see entire document, e.g. abstract; page 14901, Col 1, para 4 to Col 2, para 1, Figure 7. Gupta et al. teach that the hydrogel is a reactive oxygen species (ROS) degradable hydrogel; see title, abstract. Gupta et al. teach hydrogels that sustained local release of the therapeutic agent for 14 days in vivo; see abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naughton et al. and Gupta et al., because both teach hydrogel used for drug delivery, to design a bioresponsive hydrogel as a scaffold for delivery of chemotherapeutic agents into the
tumor environment, wherein the composition of the hydrogel would be comprised of polymers that are sensitive to the tumor environment, in order to allow for the release of the drug over time.

13.	Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20170007696, published on 01/1/017) in view of Gupta et al. (J. Am. Chem. Soc, 2014, 136: 14896-14902, IDS).
	Claims 9-11 are herein drawn to the method of claim 1, wherein the hydrogel matrix comprises a bioresponsive scaffold releases the chemotherapeutic and the blockade inhibitor into the tumor microenvironment upon exposure to factors within the microenvironment, wherein the hydrogel matrix comprises a reactive oxygen species (ROS) degradable hydrogel.
	The teachings of Zhao et al. have been set forth in the above rejection of claims 1 and 14 under 35 U.S.C. 102(a)(1).
	Zhao et al. do not teach the scaffold release as being bioresponsive wherein the release is into a microenvironment upon exposure to factors within the
microenvironment.
	However, these deficiencies are remedied by Gupta et al.
	Gupta et al. teach that a hydrogel that comprises a bioresponsive scaffold that releases a therapeutic agent, into the microenvironment upon exposure to factors within the microenvironment; see entire document, e.g. abstract; page 14901, Col 1, para 4 to Col 2, para 1, Figure 7. Gupta et al. teach that the hydrogel is a reactive oxygen species (ROS) degradable hydrogel; see title, abstract. Gupta et al. teach hydrogels that sustained local release of the therapeutic agent for 14 days in vivo; see abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhao et al. and Gupta et al., because both teach hydrogel used for drug delivery, to design a bioresponsive hydrogel as a scaffold for delivery of chemotherapeutic agents into the
tumor environment, wherein the composition of the hydrogel would be comprised of polymers that are sensitive to the tumor environment, in order to allow for the release of the drug over time.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

15.	Claims 1-4, 9-11 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/054609. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	Claims 1-4, 9-11 and 14 are herein drawn to a method of treating a non-immunogenic cancer in a subject comprising administering to the subject a hydrogel matrix comprising a chemotherapeutic agent and a blockade inhibitor, wherein the blockade inhibitor is a PD-1/PD-L1 blockade inhibitor.
	Claims 1-20 of copending Application No. 17/054609 are drawn to a method of treating a cancer in a subject comprising administering to the subject a bioresponsive hydrogel matrix, wherein the hydrogel matrix comprising a chemotherapeutic agent and an immune blockade inhibitor, wherein the immune blockade inhibitor comprises a PD-1/PD-L1 blockade inhibitor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

16.	Claims 1-4, 9-11 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 17/437179. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	Claims 1-4, 9-11 and 14 are herein drawn to a method of treating a non-immunogenic cancer in a subject comprising administering to the subject a hydrogel matrix comprising a chemotherapeutic agent and a blockade inhibitor, wherein the blockade inhibitor is a PD-1/PD-L1 blockade inhibitor.
	Claims 1-21 of copending Application No. 17/437179 are drawn to a method of treating a cancer in a subject comprising administering to the subject a bioresponsive hydrogel matrix, wherein the hydrogel matrix comprising a CD47/SIRPα inhibitor and an immune checkpoint blockade inhibitor, wherein the immune blockade inhibitor comprises a PD-1/PD-L1 blockade inhibitor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

17.	Claims 1-4, 9-11 and 14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 9-19, 24-25, 27-30 and 36 of copending Application No. 17/436146. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	Claims 1-4, 9-11 and 14 are herein drawn to a method of treating a non-immunogenic cancer in a subject comprising administering to the subject a hydrogel matrix comprising a chemotherapeutic agent and a blockade inhibitor, wherein the blockade inhibitor is a PD-1/PD-L1 blockade inhibitor.
	Claims 1-4, 9-19, 24-25, 27-30 and 36 of copending Application No. 17/436146 are drawn to a method of treating a cancer in a subject comprising administering to the subject a bioresponsive hydrogel, wherein the hydrogel comprising a first therapeutic agent and an engineered particle, wherein the engineered particle comprises a second therapeutic agent, wherein one of the first therapeutic agent or the second therapeutic agent comprises a blockade inhibitor and the remaining therapeutic agent, wherein the blockade inhibitor comprises a PD-1/PD-L1 blockade inhibitor.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
18.	No claim is allowed.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642